DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 20 November 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections to claims 13-15 under 35 USC 112 are withdrawn in light of Applicant’s amendment. 
In the response filed 20 November 2020, Applicant argues the rejection to independent claim 1 under 35 USC 103 under Brenneman’935 in view of Khamis’885 in view of Graul’693 in view of Kugler’910 is not proper. 
Applicant argues that Brenneman’935 is directed towards insertion of a bone anchor, not a cardiac tissue anchor, as required by the amended claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 § II. 
Claim 1 does not recite any particular structure of the deployment system or the tissue anchor which differentiates over the deployment system and anchor Brenneman. Brenneman’s structure includes an anchor insertion tool which is capable of inserting the disclosed anchor in cardiac tissue. The fact that the device of Brenneman’935 is 
	Applicant further argues Brenneman’935’s Figure 16 – identified in the Office Action as the tissue contact indicator assembly – are merely disclosed as protective sheaths to protect the anchor during insertion into the body and do not disclose the telescoping cylinders function as visual indicators. 
MPEP 2112 § III states: 

“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.

Brenneman’935’s elements 380, 382, as modified by Graul’693, render the claimed structural limitations as obvious: The rejection shows that elements 380, 382 are located adjacent the distal end of the tube 320 and include a movable member 380, 382 that presents a first visual image (Figures 15, 16, 23) and a second, distinct visual image (Figure 24). The limitation regarding the movement of the movable members upon placement of a predetermined pressure between the tube and tissue is addressed in the second full paragraph on page 7 and, in summary, states that because the structure disclosed by Brenneman’935 is substantially the same as that which is claimed, it would be obvious that it functions in the same way. Applicant has not identified any structural differences between the tissue contact indicator assembly, as recited in the claims, and the prior art. 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
	The arguments submitted by Applicant are not evidence that the prior art products do not necessarily possess the characteristics of the claimed product. This position is supported by MPEP 716.01(c), § II which states: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”
Applicant arguments that the device of Brenneman, which discloses the telescoping cylinders held in the extended position with a spring are not disclosed as visual indicators. However, Applicant has provided no evidence that the changing shape of the telescoping cylinders between the configuration shown in Figures 15, 16 and 23 is not a distinct visual image from the configuration shown in Figure 24. The Office maintains these changing shapes provide distinct visual images, as shown by the clear difference in shape between the two configurations in cited figures. 

Applicant argues the only force feedback indicator in Brenneman is spring 371, which is located in the handle. Element 371 was not identified in the rejection as part of the tissue contact indicator assembly. 
Applicant argues spring-loaded cylinders, as shown in Figure 16 of Brenneman, do not  require “a predetermined pressure calibrated to ensure the tissue anchor securing embeds in cardiac tissue,”, as required by claim 1. This argument is not persuasive because the spring loaded cylinders move between a first configuration (Figures 15, 16, 23) and a second configuration (Figure 24) upon application of a force. The claim is not directed towards a method and a reference does not need to disclose Applicant’s intended method or a “predetermined” pressure to anticipate or render obvious the claims. In this case, the spring necessarily require a pressure to move the cylinders between the first and second configurations. Depending on the type of tissue, the part of the body, the amount of penetration that is required for an anchor to be “securely” anchored renders this claim much broader than argued by Applicant. Some amount of force is required to move the cylinders from the first configuration to the second configuration. The Office considers this force to be sufficient for “securely” 
Regarding the combination of Brenneman in view of Khamis, on page 13, Applicant 
states: 

    PNG
    media_image1.png
    110
    665
    media_image1.png
    Greyscale

Khamis’ advantages of providing a flexible tube were explicitly identified on page 8 of the Office Action:
 
    PNG
    media_image2.png
    173
    622
    media_image2.png
    Greyscale

Applicant argues there is no advantage of providing Brenneman’s device with a flexible tube, as taught by Khamis’885 because Brenneman already teaches the spring loaded telescoping cylinders to protect the anchor during delivery. 
This argument is not persuasive because Khamis’885 teaches the sheath covers and protects the shaft between the proximal and distal ends. This would protect the entire shaft, from body fluids, for example, such as blood, during insertion into the body so it is easier to sanitize for reuse. This is different from Brenneman’s telescoping cylinders which only protect the distal tip carrying the anchor. 
	Applicant argues that providing Brenneman’s device with a flexible protective sheath, as taught by Khamis’885, would not change the essential rigid character of Brenneman. This argument is not persuasive because claim 1 requires “an elongate 
	Applicant argues that it would not be obvious to modify Brenneman with the markers taught by Graul because Graul’s device is intended to be used in an easily viewable location, rendering the use of an external imaging device unnecessary. Applicant cites Graul’s use of a transparent sheath as evidence that it would not be obvious to use Graul’s device with an external imaging device. 
This argument is not persuasive. MPEP 2143.01 Section I states: The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.
In this case, although Graul discloses the use of a transparent sheath having a marker, Graul also discloses the sheath can be constructed of stainless steel (paragraph [0243]), which is not transparent. Graul further teaches the anchor delivery tool is used in arthroscopic surgery, i.e. through a cannula (paragraph [0242]), such that the markers could not be seen with the naked eye during surgery. These disclosures would make it advantageous to use an external imaging device for the reasons outlined in the Office Action. 
For these reasons, the rejection to claim 1 is maintained. 


Drawings
The drawings were received on 20 November 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman et al. (US Patent 6,053,935) in view of Khamis et al. (US Patent 8,708,885) in view of Graul et al. (US Patent Application 2016/0338693) in view of Kugler et al. (US Patent Application 2009/0209910).
Claim 1, 6: Brenneman’935 teaches a device for anchoring a tissue anchor within tissue in a patient’s body (column 1, lines 5-7). The device includes a tissue anchor deployment system (310; Figure 17) including a proximal handle (312) connected to an elongate member (320, 342) having a lumen (385) which translates an elongate tissue anchor tool (244, 246; column 20, lines 17-21 explains that the distal tissue anchor tool of Figure 17 is shown and described with respect to Figures 14-16). The elongate tissue anchor tool (244, 246) contains a distal tissue anchor thereon (shown in Figure 17, but more clearly seen in Figure 16 and described as anchor 248 in Figure 13). 

Brenneman’935 further teaches a tissue contact indicator assembly (Figure 14; column 20, lines 17-21 states this device can be used in Figure 17). The indicator assembly is adjacent to the distal end of the tube (320, 342) (Figure 17) and has a movable member (380, 382) that in a first position presents a first visual image before contact between the distal end of the tube and tissue (Figure 15, 16, 23) and that in a second position presents a second distinct visual image after contact between the distal end of the tube and tissue (Figure 24). 
Regarding the limitation that movable member moves after a predetermined pressure is applied by the end of the tube and the tissue, MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” In this case, Brenneman’935’s tissue contact indicator assembly (Figure 14) is substantially identical to both the claimed structure and Applicant’s disclosed structure, including a telescoping tube biased towards an extended configuration by a spring. For this reason, a prima facie case of obviousness is made. 
Brenneman’935 fails to disclose the elongated member includes a flexible tube. 
Like Brenneman’935, Khamis’885 is directed towards placement of an anchor (90) into tissue in order to implant a support sling for treatment of incontinence (column 
Brenneman’935 fails to disclose the tissue contact indicator assembly is configured to be visible from outside the body on a display for an imaging sensor. 
Graul’693 teaches a device for insertion of a bone anchor, as in Brenneman’935’s device. Similar to Brenneman’935, the device (190; Figure 37) includes a tube (315) and a telescoping movable member (310) at the distal end of the tube, such that the movable member (310) moves between a position in which anchor (10) is covered (Figure 38) and uncovered (Figure 44). The movable member and tube are both provided with a visual indicator (326 and 327, respectively) in order to provide the user with an indication of whether or not the anchor is covered or uncovered by the movable member. The visual indicators are spaced apart when the movable member is covering the anchor (Figure 38) and close together when the movable member is not covering the anchor (Figure 44).  It would have been obvious to one of ordinary skill in the art to modify the device taught by Brenneman’935 with markers on the telescoping distal portion, as taught by Graul’693, in order to provide the user with a visual indication of whether or not the anchor is exposed or covered by the movable member. 

Claim 2: Brenneman’935 teaches the movable member (382) has a relatively thin-walled body and a distal ring (294) that is thicker than the thin walled body (Figure 16). 
	The tubular housing is arranged to slide proximally within elongate member (320, 342). The elongate member has a tubular housing frame (342) at the distal end with a relatively thick wall (Figure 16). Proximal movement of the distal tubular housing (382) causes the distal ring (294) to move into proximity with the tubular housing frame (Figures 23 and 24). 
	Although Brenneman’935 fails to disclose how the claimed thick and thinner portions relate to visibility on the sensor, as discussed with respect to Kugler’910 above, the use of radiopaque markers is old and well established. It would be obvious that larger markers are relatively larger on the imaging display compared to smaller markers (i.e. thick and thinner regions). 

	Claim 5: Brenneman’935 teaches a tensioner (371) between the tissue contact indicator assembly (Figure 16) and the handle (proximal end of handle) which exerts a proximal force on the elongated tissue anchor tool. 
The tissue anchor (248) has a size which interferes with a portion of the tubular housing (282) so as it retract the tubular housing within the elongate member (242) (Tissue anchor is small enough to allow tubular housing 282 to be retracted into elongate member 242 before the anchor 248 is delivered into tissue). 
	Claim 7: In alternate embodiment (Figure 2), Brenneman’935 teaches the handle can include an actuator to allow for selectively locking or unlocking the movable member in order to keep the anchor covered during delivery to the body (column 10, lines 23-40). Brenneman’935 teaches other locking mechanism can be used instead of the specific type disclosed. It would be obvious to one of ordinary skill in the art to provide the embodiment of Figures 16 and 17 with a locking mechanism in order to ensure that the movable member 382 is not accidently retracted during advancement to the desired anchor delivery location. 
Claim 8: Brenneman’935 teaches the elongate tissue anchor (248) comprises a flexible rail (254) affixed to the anchor. 
Claim 9: Brenneman’935 teaches the tissue anchor tool (244, 246) is detachable from the anchor (248) (Figure 12 and column 16, lines 13-15 state the anchor is “releasably attached” to the tissue anchor tool). 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brenneman’935 in view of Khamis’885 in view of Graul’693 in view of Kugler’910, as applied to claim 2, further in view of Ciulla et al. (US Patent Application 2016/0166320). 
Brenneman’935, as modified, teaches the limitations of claim 3 except that the distal ring (294) includes a chamfer. 
Ciulla’320 teaches it is known to provide the distal tip of a device inserted into the body with a chamfer in order to create an atraumatic surface to reduce trauma and irritation to surrounding tissue. It would have been obvious to provide the distal tip (i.e. the distal ring 294) of Brenneman’935 with a chamfer, as taught by Cuilla’320, in order to provide the stated advantages. 
Regarding the claimed function that the chamfer provides greater visibility, see MPEP 2112.01 (quoted in the rejection to claim 1 above). 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brenneman’935 in view of Khamis’885 in view of Graul’693 in view of Kugler’910, as applied to claim 2, further n view of Walshe (US Patent 6,506,190) 
Claim 10: Brenneman’935 teaches various tissue anchors can be used (column 16, lines 12-18) but fails to specifically disclose the anchor has a plurality of distally directed sharp tines that curl outward upon release. 
The use of tines is old and well known in the art to help the anchor further engage with tissue. Walshe’190 teaches an anchor for deployment in the vagina as part of urinary incontinence treatment, as in Brenneman’935.  The anchor (99) of Walshe’190 teaches the use of tines (102) which spring outward upon release (Figures . 
Claims 11, 12, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman’935 in view of Khamis’885. 
Claim 11: Brenneman’935 teaches a device for anchoring a tissue anchor within tissue in a patient’s body (column 1, lines 5-7). The device includes a tissue anchor deployment system (310; Figure 17) including a proximal handle (312) connected to an elongate member (320, 342) having a lumen (385) which translates an elongate tissue anchor tool (244, 246; column 20, lines 17-21 explains that the distal tissue anchor tool of Figure 17 is shown and described with respect to Figures 14-16). The elongate tissue anchor tool (244, 246) contains a distal tissue anchor thereon (shown in Figure 17, but more clearly seen in Figure 16 and described as anchor 248 in Figure 13). 
The claim does not recite any particular structure of the anchor and the anchor of Brenneman is capable of placement in cardiac tissue because it has a sharp distal tip which could penetrate soft tissue.
Brenneman’935 further teaches a tissue contact pressure regulator (Figure 14; column 20, lines 17-21 states this device can be used in Figure 17). The regulator assembly is adjacent to the distal end of the tube (320, 342) (Figure 17) and has a pusher shaft (382) that in a first position prior to contact between the distal end of the tube and tissue (Figure 15, 16, 23)  and is coupled to move with the tissue anchor tool during advancement through the body to a treatment location. 

Initial advancement of the pusher shaft (382) to a second position displaces the tissue anchor tool to the distal end of the elongate member and compresses the spring to apply a predetermined pressure between the distal end of the elongate member and tissue (Figures 23, 24). Further advancement of the tissue anchor tool (244, 246) will embed the tissue anchor (248) into tissue (Figure 24). 
Regarding the limitation that movable member moves after a predetermined pressure is applied by the end of the tube and the tissue, MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” In this case, Brenneman’935’s tissue contact indicator assembly (Figure 14) is substantially identical to both the claimed structure and Applicant’s disclosed structure, including a telescoping tube biased towards an extended configuration by a spring. For this reason, a prima facie case of obviousness is made. 
Brenneman’935 fails to disclose the elongated member includes a flexible tube. 
Like Brenneman’935, Khamis’885 is directed towards placement of an anchor (90) into tissue in order to implant a support sling for treatment of incontinence (column 1, lines 19-30). Khamis’885’s tool (Figure 1a, 1b) contains a tissue anchor deployment system including a proximal handle (2), connected to an stiff elongate member (4) surrounded by a flexible tube (6) that can be either stiff or flexible (column 7, lines 20-
Claim 12: In Brenneman’935, the spring is fully compressed when the pusher shaft (380, 382) is in the second position and remains stationary during advancement of the anchor tool (see Figures 23, 24). 
Claim 16: Brenneman’935 teaches the elongate tissue anchor (248) comprises a flexible rail (254) affixed to the anchor. 
Claim 17: Brenneman’935 teaches the tissue anchor tool (244, 246) is detachable from the anchor (248) (Figure 12 and column 16, lines 13-15 state the anchor is “releasably attached” to the tissue anchor tool). 
Claim 19: Brenneman’935’s spring (284) is positioned around a narrow distal end of the pusher shaft (382/282) that engages the elongate member (Figure 16) and compresses as the narrow distal portion (284) passes through the elongate member (Figure 24). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman’935 in view of Khamis’885, as applied to claim 11, further in view of Graul’693 in view of Kugler’910. 
Claim 13: Brenneman’935 teaches the distal end of the elongate member includes a distal tubular housing (280) having a relatively thin walled body and a thicker distal ring (290). The tubular housing (280) is configured to slide proximally within the 
Brenneman’935 fails to disclose the distal tubular housing and tubular housing frame are configured to be visible from outside the body on a display for an imaging sensor. 
Graul’693 teaches a device for insertion of a bone anchor, as in Brenneman’935’s device. Similar to Brenneman’935, the device (190; Figure 37) includes a tube (315) and a telescoping movable member (310) at the distal end of the tube, such that the movable member (310) moves between a position in which anchor (10) is covered (Figure 38) and uncovered (Figure 44). The movable member and tube are both provided with a visual indicator (326 and 327, respectively) in order to provide the user with an indication of whether or not the anchor is covered or uncovered by the movable member. The visual indicators are spaced apart when the movable member is covering the anchor (Figure 38) and close together when the movable member is not covering the anchor (Figure 44).  It would have been obvious to one of ordinary skill in the art to modify the device taught by Brenneman’935 with markers on the telescoping distal portion, as taught by Graul’693, in order to provide the user with a visual indication of whether or not the anchor is exposed or covered by the movable member. 
Although Graul’693 does not specifically disclose the markers are visible on an imaging display, the use of radiopaque markers is exceedingly old and well known to provide the advantage of allowing visualization of a tool inside the body because the 
	Claim 14: Brenneman’935 teaches a tensioner (371) between the tissue contact pressure assembly (Figure 16) and the handle (proximal end of handle) which exerts a proximal force on the elongated tissue anchor tool. 
The tissue anchor (248) has a size which interferes with a portion of the tubular housing (282) so as it retract the tubular housing within the elongate member (242) (Tissue anchor is small enough to allow tubular housing 282 to be retracted into elongate member 242 before the anchor 248 is delivered into tissue). 
Claim 15: In alternate embodiment (Figure 2), Brenneman’935 teaches the handle can include an actuator to allow for selectively locking or unlocking the movable member in order to keep the anchor covered during delivery to the body (column 10, lines 23-40). Brenneman’935 teaches other locking mechanism can be used instead of the specific type disclosed. It would be obvious to one of ordinary skill in the art to provide the embodiment of Figures 16 and 17 with a locking mechanism in order to ensure that the movable member 382 is not accidently retracted during advancement to the desired anchor delivery location. 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brenneman’935 in view of Khamis’885, as applied to claim 11, further in view of Walshe’190. 
Claim 18: Brenneman’935 teaches various tissue anchors can be used (column 16, lines 12-18) but fails to specifically disclose the anchor has a plurality of distally directed sharp tines that curl outward upon release. 
The use of tines is old and well known in the art to help the anchor further engage with tissue. Walshe’190 teaches an anchor for deployment in the vagina as part of urinary incontinence treatment, as in Brenneman’935.  The anchor (99) of Walshe’190 teaches the use of tines (102) which spring outward upon release (Figures 16a, Figure 17) in preventing the tissue anchor from being retracted from tissue. It would have been obvious to one of ordinary skill in the art to modify the anchor taught by Brenneman’935 such that it has tines, as taught by Walshe’190, in order to provide the stated advantages. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brenneman’935 in view of Khamis’885, as applied to claim 11, further in view of Gellman et al. (US Patent 6,264,676). 
Brenneman’935 teaches the limitations of claim 20 except for a balloon positioned around the distal end of the elongate member. 
Gellman’676 is closely related to the Brenneman’935 patent (Figures 1-24 are the same; Gellman’676 is a continuation-in-part application from Brenneman’935). 
Gellman’676 teaches that it is known to provide the distal end of the device with a balloon (279) around the distal portion of the flexible tube (mount 238) (Figure 25) to 
Regarding the claimed function that the balloon helps prevent entanglement, see MPEP 2112.01 (quoted in the rejection to claim 1 above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 January 2021

/KATHERINE M SHI/Primary Examiner, Art Unit 3771